By the Court.
The 26th section of the act for establishing parish courts, 1807, ch. 1, provides that in regard to the obtaining discoveries from cither plaintiff or defendant on oath, and the efect of the same, the proceedings shall be the same as in the superior court, 1805, ch. 26. The ninth section of that act, directs that, whenever any fact is denied by the answer to an interrogatory of either plaintiff & defendant, such answer so given shall be received as true, unless disproved, &c.
The Civil Code, 316, art. 259, refers to those acts, and declares that the form ofthose interroga- *277tories, and the rules that are to be observed in them, are settled by the law regulating the judicial proceedings. The 264th article, introduces no change; it only declares what the law was before, viz, that the answer is not to be divided, but must be taken entire.* The rule that the asnwer shall be received as true, unless, &c. is not changed. If there be a party, who may cause the answer to be received as true, it surely must be the one in whose favour it is, be he the person interrogating or interrogated.
Leave denied.

 See a quotation from pothier, ante, 74, 75.